Citation Nr: 0015826	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-00 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for an 
anxiety disorder.

2.  Entitlement to a total disability rating based upon 
individual unemployability and due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1947.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a July 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.


REMAND

The RO granted service connection for an anxiety reaction in 
August 1966 under Diagnostic Code (DC) 9400, and the current 
evaluation for the disorder is 30 percent.  Recent medical 
evidence may show that the veteran's symptoms have increased 
in severity.  Although a VA examination report of June 1998 
does not reflect many symptoms indicative of occupational and 
social impairment with reduced reliability and productivity, 
the examiner indicated that there were panic attacks.  He 
made a diagnosis of generalized anxiety disorder, and he 
reported that the veteran had a Global Assessment of 
Functioning (GAF) score of 50. The examiner did not indicate 
how frequently the veteran had panic attacks.

He did, however, report that the veteran was then attending 
the West Side VA hospital outpatient program.  The 
examination report does not specify any dates of treatment, 
only that the veteran was undergoing outpatient treatment as 
of June 1998.  In any event, a review of the record has 
revealed that the outpatient treatment records are not 
associated with the claims file.  Because the VA is on notice 
that the veteran received treatment regarding his service-
connected disability at a VA medical facility, the duty to 
assist arises under 38 U.S.C.A. § 5107 (West 1991).  Thus, 
the VA has an obligation to obtain these records and 
associate them with the veteran's claims file.  Bell v. 
Derwinski, 2 Vet.App. 611, 612-13 (1992).

The Board further notes that prior to the examination report 
of June 1998, the claims file does not contain any evidence 
that the veteran sought treatment for any mental disorder for 
more than 20 years.  His evaluation for a mental disorder was 
increased to 30 percent in April 1967, but there are no 
pertinent records after August 1973 except the VA examination 
in June 1998 and a June 1998 social survey.  As such, the 
Board is also requesting that another VA mental disorders 
examination be performed to ascertain his current level of 
impairment stemming from the service-connected anxiety 
disorder, and whether he is rendered unemployable due to the 
anxiety disorder.

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  After obtaining the necessary 
authorization, the RO should request any 
examination reports, outpatient treatment 
records, or medical progress notes 
regarding the veteran from the West Side 
VA hospital outpatient treatment program.

2.  The RO should schedule the veteran 
for an additional VA mental disorders 
examination, to include a thorough report 
of relevant psychiatric history, along 
with objective findings regarding all 
current symptoms.  The claims folder 
should be made available to the 
psychiatrist for review prior to the 
examination.  The report should include a 
current GAF score and data on the 
veteran's social and occupational 
impairment resulting from anxiety 
disorder.  The examiner is requested to 
express an opinion as to whether the 
veteran is rendered unemployable as the 
result of his service-connected anxiety 
disorder.  The examination report should 
be typed.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  The veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded the applicable time to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

